The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
Claims 7 and 11 are dependent on non-elected claims 6 and 10 respectively.  For the purposes of this Action, claims 7 and 11 are treated as being dependent on claim 1. 
Claim 11 recites a limitation “with thickness” which has a typesetting issue/omission. For the purposes of this Action, the limitation is interpreted as “with a thickness”
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 – 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Non-Volatile, Reconfigurable, Zero-Static Power Optical Routing for Transistor-Laser-Based Electronic-Photonic Processing” by Peng et al, Techcon 2018 (hereinafter Peng).
Regarding claim 18, Peng describes (Fig. 1a; Section 2) a phase modulator (a thermo-optic phase modulator that is incorporated in a ring waveguide resonator and using an ITO heater to induce a phase modulation in a Si3N4 waveguide core) comprising: 
a waveguide of a first material (identified as “LPCVD Si3N4” in Fig. 1a; “the Si3N4 waveguide” at 1st para of Section 2), wherein the waveguide is configured to propagate an optical signal (an optical mode having a transverse intensity profile, as shown in Figs. 2 and 3); and 
a layer of a second material (identified as “ITO Heater” in Fig. 1a; “The indium-tin-oxide (ITO) metal heater” at 2nd para. of Section 2) that is electrically conductive (to receive a voltage from metal/Au contacts, as shown in Fig. 1a) and transparent (as shown in Figs. 2 and 3, the optical field extends through the entire layer stack, including the ITO layer) to a wavelength of the optical signal (e.g., 980 nm; 1st para. of Section 2), wherein the layer of the second material (ITO) is separated from at least one (upper) face of the waveguide by a distance (the thickness of an SiO2 spacer, as shown in Fig. 1a) of less than half of the wavelength of the optical signal: indeed, the thickness of the SiO2 space is 20 nm and less than half the wavelength (980/2 = 490 nm) of the optical signal. 
Regarding claim 1, Figure 1a of Peng shows that the illustrated phase modulator can be formed by a manufacturing method comprising the following steps: 
a) forming a waveguide from a first material (identified as “LPCVD Si3N4” in Fig. 1a; “the Si3N4 waveguide” at 1st para of Section 2), the waveguide being configured to guide an optical signal (an optical mode having a transverse intensity profile, as shown in Figs. 2 and 3); and 
b) forming a layer made of a second material (identified as “ITO Heater” in Fig. 1a; “The indium-tin-oxide (ITO) metal heater” at 2nd para. of Section 2) that is electrically conductive (to receive a voltage from metal/Au contacts, as shown in Fig. 1a) and transparent (as shown in Figs. 2 and 3, the optical field extends through the entire layer stack, including the ITO layer) to a wavelength (e.g., 980 nm; 1st para. of Section 2) of the optical signal, 
steps a) and b) being implemented such that the layer made of the second material (ITO) is separated from at least one (upper) face of the waveguide by a distance (the thickness of an SiO2 spacer, as shown in Fig. 1a) of less than half of the wavelength of the optical signal: indeed, the thickness of the SiO2 space is 20 nm and less than half the wavelength (980/2 = 490 nm) of the optical signal.  
Regarding claims 16 and 19, Peng describes that the first material is silicon nitride (“LPCVD Si3N4” in Fig. 1a; “the Si3N4 waveguide” at 1st para of Section 2) and the second material is indium tin oxide (“ITO Heater” in Fig. 1a; “The indium-tin-oxide (ITO) metal heater” at 2nd para. of Section 2), and wherein the wavelength is between 450 nm and 1 pm, such as 980 nm (1st para of Section 2).  
Regarding claim 20, Peng describes that the modulator further comprises a layer of a thermally and electrically insulating material (“SiO2 capping” in Fig. 1a), wherein the layer of the second material (ITO) is disposed between the waveguide (Si3N4) and the layer of the thermally and electrically insulating material (SiO2 capping), as seen in Fig. 1a.  
Regarding claim 21, Peng describes that the layer of the second material (ITO) comprises an upper portion resting on an upper face of the waveguide (Si3N4), in the spatial orientation of Fig. a, or a lower portion on which a lower face of the waveguide rests (in Fig. 1a is rotated 180o and flipped upside down).
Regarding claims 17 and 24, Peng describes that the layer of the second material (ITO) is separated from the at least one (upper) face by a distance (the thickness of an SiO2 spacer, as shown in Fig. 1a) of less than a quarter of the wavelength (980 nm) of the optical signal: indeed, the thickness of the SiO2 space is 20 nm and less than half the wavelength (980/2 = 490 nm) of the optical signal.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2015/0346520 A1).
Regarding claim 18, Lee discloses (Fig. 4; 0060 – 0076) a phase modulator 400 comprising: 
a waveguide 432 of a first material (Si), wherein the waveguide 432 is configured to propagate an optical signal; and 
a layer 450 of a second electrically conductive material (ITO) that is transparent to a wavelength of the optical signal, wherein the layer 450 of the second material is separated from at least one face of the waveguide 432 a distance (the thickness of layer 440) of less than half of the wavelength of the optical signal: indeed, the thickness of the layer 440 is 10 nm (para. 0070) and less than half the wavelength of the optical signal (claim 9). 
Regarding claims 1 and 2, the phase modulator in Fig. 4 of Lee is manufactured by a corresponding method, the method comprising the following steps: 
a) forming a waveguide 432 from a first material (Si), the waveguide 432 being configured to guide an optical signal; and 
b) forming a layer 450 made of a second material (ITO) that is electrically conductive and transparent to a wavelength of the optical signal, 
steps a) and b) being implemented such that the layer made of the second material is separated at least one face by a distance of less than half of the wavelength of the optical signal; indeed, the thickness of the layer 440 is 10 nm (para. 0070) and less than half the wavelength of the optical signal (claim 9), 
wherein step a) is performed before step b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng.
Regarding claim 2, Figure 1a of Peng at the very least renders obvious that the ITO heater can be formed after the SiN3 waveguide (and the SiO2 spacer) and on top thereof, i.e., step a) is performed before step b).  

Claims 7, 9, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Chamberlain et al (US 6,411,746 B1).
Regarding claims 9 and 22, Peng illustrates an embodiment (Fig, 1a) wherein the heater is disposed only on the top face of the waveguide (Si3N4) and does not cover its other faces. However, Chamberlain discloses (Figs. 3 and 4; 4:54 - 9) an optical device comprising an optical waveguide 12 (optical fiber) and a heater 18. Chamberlain illustrates both an embodiment (Fig. 3) wherein the heater 18 is disposed partially on a (outer) face of the optical waveguide 12 and an embodiment (Fig. 4) wherein the heater mostly surrounds the face of the optical waveguide 12. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the heater of Peng can be modified, in accordance with the teachings of Lee, to comprise an additional 3 or 4 layers of ITO disposed on the other 3 or 4 faces (the two vertical sides and the bottom face) of the waveguide. The motivation for disposing the heater on more than one face of the waveguide is that more heat can be provided to the waveguide and thereby the efficiency of thermo-optic modulation can be increased. 
The Peng – Chamberlain combination considers an embodiment wherein the ITO heater comprises a top portion disposed above the SiN waveguide (as in Fig. 1a) and a bottom portion disposed below the SiN waveguide. The bottom portion would be formed before the waveguide, i.e., step b) is done before step a). 
Regarding claim 7, the Peng – Chamberlain considers that the bottom portion of the heater would be formed of the second material (ITO) before the SiN waveguide. The corresponding method comprises, before step a) (for forming the top portion of the ITO heater), a step comprising depositing an other layer made of the second material (ITO for the bottom portion of the heater); and 
in step al), the layer made of the first material (Si3N4) is deposited on and in contact with the other (lower) layer made of the second material (ITO), or on and in contact with another intermediate layer (another SiO2 spacer, in full analogy with the SiO2 spacer in Fig. 1a of Peng) with a thickness equal to the distance and previously deposited on and in contact with the other layer made of the second material.  
Regarding claim 11, the Peng – Chamberlain considers that the top portion of the heater would be formed after the bottom portion of the heater, both portions formed of the same/second material (ITO). The corresponding method comprises, after step a) (of forming the bottom portion of the heater), a step comprising depositing another layer (for the top portion of the heater) made of the second material (ITO) on and in contact with exposed faces of the waveguide, or on and in contact with another intermediate layer with a thickness equal to the distance and previously deposited on and in contact with the exposed faces of the waveguide.  
	
Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Orcutt et al (US 2015/0125111 A1).
Regarding claim 25, Peng discloses (Fig. 1a; Abstract; Section 2) a photonic integrated circuit (PIC) comprising: 
a semiconductor layer (“Si substrate” in Fig. 1a) of a semiconductor on insulator (SOI) type; 
an interconnect structure (comprising “Au Metal Contacts” and “BCB Polymer”) disposed above the semiconductor (Si) layer and electrically connected to a phase modulator  (a thermo-optic phase modulator that is incorporated in a ring waveguide resonator and using an ITO heater to induce a phase modulation in a Si3N4 waveguide core), wherein the phase modulator is disposed in an insulating layer (“BCB Polymer”) of the interconnect structure and comprises: 
a waveguide of a first material (identified as “LPCVD Si3N4” in Fig. 1a; “the Si3N4 waveguide” at 1st para of Section 2), wherein the waveguide is configured to propagate an optical signal (an optical mode having an intensity profile, as shown in Figs. 2 and 3); and 
a layer of a second material (identified as “ITO Heater” in Fig. 1a; “The indium-tin-oxide (ITO) metal heater” at 2nd para. of Section 2) that is electrically conductive (to receive a voltage from metal/Au contacts, as shown in Fig. 1a) and transparent (as shown in Figs. 2 and 3, the optical field extends through the entire layer stack, including the ITO layer) to a wavelength of the optical signal (e.g., 980 nm; 1st para. of Section 2), wherein the layer of the second material (ITO) is separated from at least one (upper) face of the waveguide by a distance (the thickness of an SiO2 spacer, as shown in Fig. 1a) of less than half of the wavelength of the optical signal: indeed, the thickness of the SiO2 space is 20 nm and less than half the wavelength (980/2 = 490 nm) of the optical signal. 
While Peng does not further detail particular of the PIC, such as electronic components electrically connected to the interconnect structure, Orcutt discloses (Figs. 1 and 2; para. 0049 – 0063) a PIC that comprises (“Photonic integrated circuits with integrated waveguides” at para. 0051) an optical modulator with a heater 250 (para. 0063) embedded in an insulating layer 220 of an interconnect structure 220 and electronic components 240 (corresponding to 140 in Fig. 1) electrically connected to the interconnect structure 220 (“electronic devices 240a and 240b (e.g., transistors, diodes, photodiodes, etc.; collectively, electronic devices 140) formed in the front side 213 of a silicon substrate 210” at para. 0058). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the PIC of Peng can additionally comprise, in accordance with the teachings of Orcutt, electronic components, so that a multifunctional (modulation, detection, signal processing etc) and CMOS-compatible PIC platform can be enabled (Abstract; para. 0008 of Orcutt).  
In light of the foregoing analysis, the Peng – Orcutt combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 26, the Peng – Orcutt combination considers that the insulating layer (220 in Fig. 2A of Orcutt) consists of silicon oxide (“The shallow trench oxide layer 220 may include silicon dioxide” at para. 0060).
Regarding claim 23, the Peng – Orcutt combination considers that the heater (identified as 250 in Fig. 2A of Orcutt and formed of ITO according to Peng) comprises contact portions extending laterally on either side of the waveguide and each being configured to be in contact with at least one conductive via (similar to 240 in Fig. 2A) (“Polysilicon heater leads (not shown) can be connected to the polysilicon strip 250 through in-foundry process metallization as shown for the FET devices 140 in FIG. 1A” at para. 0063 of Orcutt).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,908,438 B1
US 9,588,360 B2
US 2011/0274390 A1
US 2008/0212914 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896